Title: From George Washington to George Augustine Washington, 24 April 1786
From: Washington, George
To: Washington, George Augustine



Dear George,
Stafford Court Ho[use] 24th Apl 1786

The extreme heaviness of the roads occasioned by the late rains, and gullied situation, prevented my getting further than this place yesterday. and now I am waiting a while for a cessation of rain, rather than to take Joe out in it.
It did not occur to me when I was making out my Memorandum for you, that the cause which prevented Morris from proceeding in his field for experiments, might not be unfavourable for scratching over with the harrow (which was then idle) the grd in which the clover Seed failed last; and which I would wish to put in Timothy. Should this letter therefore reach you in time—it is to desire, in case the harrow is not otherwise employed, that you will have it run over the ground last mentioned just to loosen a little of the Soil on the top, then sow the Timothy Seed, and cross harrow it—this I presume, will enable the Seed to take root. I request this on the supposition that the harrow and Oxen are idle, for if they are otherwise engaged, I do not desire it.
As the Season is fast advancing when Corn should be in the ground, no plow work should be lost that can be avoided—

therefore, if they cannot go on with the experiment, they may be listing, or doing something to facilitate this business.
Let the farmer get forks and poles and support the drilled Wheat behind the stables; without which I fear it will Coll[ap]se, & I shall miss saving seed from it. If there is any thing else he can be employed usefully about, and he is inclined to do, it will be better than idleness—Let him also ride round all the plantations with you, and hear his observations, if he points out any thing that appears preferable in the mode of working, it might be tried—Give my love to all at home—the weather seems inclined to moderate, & I am preparing to proceed. Sincerely & affectionately I am, Yrs

Go: Washington

